DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3-5-2021 have been fully considered.
With respect to applicant’s argument that Samczynski merges images instead of superimposing, the examiner respectfully disagrees. Superimposing is placing one thing over another such that both are evident. The procedure of Samczynski places one image over another while leaving both evident. The examiner sees no patentably distinct difference between superimposing so both are still visible and merging so both are still visible.
With respect to applicant’s argument that Samczynski’s data fusion is not the same as adjust to exhibit the same scale, the examiner again fails to see the difference. In each example provided by Samczynski both images arrive at the same scale. If they were not, the fusion and transparency would result in blurring as the mountain or shore in one image would not be in the same spot as the other. It is clear from Samczynski’s examples that the image scale is equal even though a step of adjusting is not expressly disclosed.
With respect to applicant’s arguments concerning the coloring, the examiner submits that coloring an image is not new or novel. Coloring a SAR image using an 
With respect to the amended claims, please see below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 


Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samczynski, et. al., “Fusion of SAR and Optical Images as a Method for Improving Target Recognition on the Earth Surface”, IEEE Xplore, published 2010 in view of Finley, et. al., U.S. Patent Number 7,161,525, published January 9, 2007.

As per claim 1, Samczynski discloses a method for colouring SAR images produced by a radar, wherein, said method being implemented by the means for processing said radar, it comprises at least the following steps: 
a step (21) of acquiring data by means of said radar to obtain said SAR image (1, 30) covering a given geographical domain (31); a step (22) of acquiring at least one secondary image (2, 3) covering said domain, produced by a source (', 5) external to the radar, said image supplying information on the colors of the constituent elements of said SAR image, said at least one secondary image and said SAR image being digital images (Samczynski, Section II using SAR and Google Earth data);
a step (23) of superimposing said each SAR image and said secondary image (Samczynski, Fig. 3), said superimposing step comprising geographically adjusting the SAR image with respect to said at least one secondary image using geographical coordinates of the SAR image and bringing said SAR image and said at least one 
a step (2 1) of assigning colors to said elements on the basis of their position in said superimposed secondary image (Samczynski, Fig. 6 showing color mapping).
Samczynski fails to explicitly disclose arbitrary color assignment and coloring similar elements with the same color.
Finley teaches assigning radar targets various colors and keeping consistent colors for the same elements (Col. 3, lines 12-22 where colors are assigned and areas of the same type are uniform in color).
It would have been an obvious matter of design choice to use arbitrary colors, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Samczynski in providing color images which help the user to differentiate targets. The examiner further submits that it is well within the skill of a person in the art to determine how color should be applied.

As per claim 2, Samczynski as modified by Finley discloses the method as claimed in claim 1, wherein said external source is a file of prerecorded images (Samczynski, section II, Google Earth).



As per claim 4, Samczynski as modified by Finley further discloses the method as claimed in claim 1, wherein said external source is a digital terrain model, said secondary image being a representation of said domain in said model (Samczynski, section II, Google Earth).

As per claim 5, Samczynski as modified by Finley further discloses the method as claimed in claim 1, wherein said external source is an optical sensor on board the carrier of said radar (Samczynski, section IV).

As per claim 8, Samczynski as modified by Finley further discloses a radar capable of executing the method as claimed in claim 1 (Samczynski, section I).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samczynski and Finley as applied to claim 5 above and further in view of Hellsten, U.S. Patent Number 8,698,668, published April 15, 2014. 

As per claim 6, Samczynski as modified by Finley discloses the method as claimed in claim 5 wherein, in the presence of at least one target, the latter is assigned 
Samczynski fails to explicitly disclose the targets being moving.
Hellsten teaches moving targets in SAR imaging (abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to detect moving targets in order to gain the benefit of improving surveillance operations as taught by Samczynski (section IV).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3646